OFFICE   OF THE AT?‘ORNEY    GENERAL   OF TEXAS
                    AUSTIN
_.
     wx -
    765   -




,
       t0 tbO&           u1*   h8P8bJ   l   OiW%at8d, ~W8i    tilk~r
       8hdl    ~bW        b8MA a**8       ted &8 the 8tatQ
                                         !Y                  2P+8*
       UP,,  SW  the      yaent   ~Of .~Qdwifaasl    .$*ie*,
       Of&U%@I&     69 g.asoblb8,      ~tF6VelflQ   W@OMcl      and
       otheP  lWO98Wy      8J48n8.8      laqident to +%        ad-
       mlnf8tr~tMli    8r #era     Aoto,~and   aol-
                                                  8tVdk fee8
       2eofti shall be umd far no other pimpo8e8.'
               m
               rpeokl IriderQuoted abovedoe       not ptwptirtto
 -.    -88       Md v
                   fOU             balanoerravsllable to t&e De-~
                            gtmorrllybPt rertriots the use .of
                   8tratiOn   ~of the rer*otlve wt.8 under which
 they ruJ'600EIm*
            By.~&y Of 0~8~324, iOu8e Bill X0. 557, ht8 Of the
  45th.kgi8&8tWeb h8 8m8ndd by hnatd Bill No. 24, iLot of
  th0 -8t   ~8l&bIk8810~    Of th. 45th &Ql#8ldUPO   (&'tfOlO
  lfi@-lr VQPUOli’8 hnotatod QiVfl  $t8tUtO8)   ti lf8ted In
  the 8p8Om   ~Pl&w. 8u*ra, pPov$b8    that owtala iee8 nuot
 be pa&d bt 60J88lon mwohmti, brokwr,          agent.8
                                                     and dealer8
_ in 8wtafn &grlo~tural produot8 befwe engaging in any of
 thivepeaifled aqtirftle8. Phe fee8 thur oolketed may be.
  used only in th8 -8tratlon       Of 8sld Eoare Bill Eo. 557,
  thb Aot under ,Hhfsh they MOPW.     If it 8hall bowme noou-
 b&y   -“the        -8tMtioP              OC Qnif~Q8m8nt
                                            ~Of uld EOIUO Bill
 (lotlele l2@-1) 103              inrpeotwr
                                  ia the ~putment of Aplo-
        to' Z&k* UbiU808~
 iil?;iGe                 Of oaooodit&e8  to be Wed &I, 8Vt-
 dome then 8J purohrroa     uybo     paidfor out of the fund
 Into &loh the fee8 oo3leotedumbr the pwtioulw A&t!. we
 plwed.
             .l?ohare owofdl~,~etlWed   a11 the 8Ms a8ttsd in
 the rp8oiti   rldW to the Agrloulturs Depwtment A ~o',lc-
 tion Bill, Aat of the 47th Logl8latwe;      ~QKteOf%x%8ted
                    .YotvL.*dry tPuly




                             lb 8~. Bhwr
                               ti8i868Rt




                                           ---..
ATTOFLNEYG-.OF   TEXAS